I must dissent from the ruling in headnote 4. The ruling of the trial judge in admitting the tax digests for the purpose only of showing in whose name the property was returned for taxes may easily have caused injury to the party offering them. These digests were competent evidence as a circumstance on the issue of title to the property, and also on the issue made by the claim of forgery. The evidence was therefore admissible for whatever it might prove, and when the judge restricted it to the one purpose he thereby prevented the jury from considering it for any other purpose. As a practical proposition, if it be conceded, as stated in the opinion, that the jury was authorized to make the deductions there stated, they likely did not do so in the face of the instructions of the judge that they might consider it only for the one purpose stated. It is implied by the language used in the opinion that these digests were admissible without restriction; and if this be conceded, it follows that by placing the restriction thereon the court deprived *Page 277 
the plaintiff of a right to which she was entitled under the law, and this error was sufficient to require the grant of a new trial. I am authorized by Presiding JUSTICE ATKINSON to state that he concurs in this special concurrence.